NUMBER 13-22-00240-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


                         IN THE INTEREST OF G.S., A CHILD.


                 On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.



                                             ORDER

                 Before Justices Benavides, Hinojosa, and Silva
                               Order Per Curiam

        This appeal arises from the trial court’s termination of mother E.S.’s parental rights

over G.S., minor child. 1 On August 11, 2022, E.S. filed a Motion for Extension of Time to

File Appellant’s Brief in this cause. Citing the need for additional time to adequately


       1 We refer to appellant and the child by their initials in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
prepare her brief, E.S. requested a thirty-day extension to file her brief on September 12,

2022, instead of on August 11, 2022, her original deadline.

       We are bound by the Texas Rules of Appellate Procedure in parental termination

cases. Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       In light of the foregoing, we hereby grant E.S.’s motion for extension of time to file

her appellant’s brief in part. We grant a twenty-day extension only, thus making

appellant’s brief due on or before August 31, 2022. No further motions for extension of

time will be considered absent exigent circumstances.



                                                                       PER CURIAM

Delivered and filed on the
22nd day of August, 2022.




                                             2